 WESTINGHOUSE ELECTRIC CORPORATION455Westinghouse Electric Corporation,PetitionerandInternationalBrotherhood of Electrical Workers, Local1805, AFL-CIOandInternational Union of Electrical,Radio and Machine Work-ers,Local 130,AFL-CIO.'Cases Nos. 5-RM-h.71, 5-RC-2929,and 5-RC-2143. September 9, 1963DECISION AND DIRECTION OF ELECTION AND ORDERPARTIALLY GRANTING MOTION FOR CLARIFICATIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held in Case No. 5-RM-471 beforeHearing Officer August A. Denhard, Jr. The Hearing Officer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.Prior to the filing of said petition, the Employer had filed a motionseeking clarification of the bargaining units heretofore certified inCases Nos. 5-RC-2929 and 5-RC-2143 2 In view of the relationshipbetween the issues raised, by the motion and the petition, these mattersare hereby consolidated for the purposes of this decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved herein claim to represent cer-tain employees of the Employer.3.Through the medium of its petition and motion, the Employerseeks a resolution by the Board, of a dispute involving the representa-tion of certain maintenance employees at its Defense Center operationat Friendship International Airport, Baltimore, Maryland.This op-eration is conducted in the following buildings : air arm, electronics,central services, and works engineering and maintenance; the last,herein referred tons the maintenance shop, is a recent addition.Theemployees in air arm receive, manufacture, assemble, test, and shipair arm equipment ; those in electronics perform the same functionsfor electronics equipment; central services handles all administrativework; and the maintenance shop services all the buildings.Prior to the construction of the maintenance shop, the maintenancefacility for air arm was located in the air arm building, and that forelectronics in the electronics building.Maintenance men in varioustThe Unions are referred to herein respectively as IBEW Local 1805, and IUE Local 130The name of the latter Union appears as corrected at the hearing2While theEmployer's motion also referred to Case No 5-RC-1670, the unit certified inthat proceeding is not involved herein.144 NLRB No. 49. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrades, compensated equally for equal skills, were located in each fa-cility,with about 39 in air arm and 26 in electronics.While bothgroups were called upon for maintenance work in central services,there was no interchange between the groups.Duplicate supervisoryhierarchies were maintained under the overall supervision of a worksengineer, who at first was located in air arm and later in centralservices.For a number of years, IBEW Local 1805 has been the certified andcontractual bargaining representative of the approximately 2,200production and maintenance employees in air arm, and IUE Local130 has similarly represented the approximately 1,500 productionand maintenance employees in electronics.The most recent supple-ment to the IBEW contract, dated December 5, 1960, is effective untilOctober 31, 1963; the term of the most recent supplement to the IUEcontract is October 21, 1960, to October 15, 1963.In the late summer of 1961, the Employer commenced constructionof the maintenance shop because the space then utilized by the main-tenance facilities was needed for other purposes.The Employer con-templated the establishment of a common pool of maintenance em-ployees and facilities and a single supervisory hierarchy so as to reduceinventories, eliminate the movement of work and materials betweenthe two existing maintenance facilities, and facilitate a more efficientutilization of manpower, thus reducing the need for subcontracting.The maintenance shop was completed in June 1962, and about July 2,maintenance equipment and employees from air arm and electronicswere moved there. The Unions were advised of the Employer's plansand objected thereto.These objections took various forms, as did the Employer's counter-measures.Thus, about a week prior the move, air arm maintenancemen protested by a half-day work stoppage, which resulted in a 1-daydisciplinary furlough.On July 2, IBEW Local 1805 filed a grievance,under its contract, claiming that the entire maintenance shop was anaccretion to its unit.On August 9, the Employer refused arbitrationon the ground that "all personnel are presently being treated as apart of the bargaining unit in which they have been working." OnSeptember 21, the Employer filed a petition in Case No. 5-RM-459,seeking an election among maintenance shop employees.That peti-tion was subsequently withdrawn.On September 23, IBEW Local1805 struck the entire air arm unit to protest the Employer's denialof arbitration of its accretion claim.The Employer filed charges inCases Nos. 5-CC-203, 5-CP-22, and 5-CD-82, based on the strike.The General Counsel thereafter secured a temporary restraining order,ending the strike on September 26.At the October 4 hearing on theinjunction, the court directed that the proceeding be held in abeyancepending the filing of a "Motion for Clarification of Bargaining Units," WESTINGHOUSE ELECTRIC CORPORATION457so that the Board could resolve the problems raised. IBEW Local1805 agreed at the hearing not to resume the strike in return for theEmployer's agreement to drop the charges it had filed and to seekclarification of the units.The charges filed by the Employer weresubsequently withdrawn or dismissed.On October 9, the subjectmotion was filed by the Employer.On October 17, IBEW Local1805 filed its answer to the Employer's motion, requesting the Boardto grant the motion, and contending that the maintenance shop em-ployees were an accretion to its unit.Both Unions brought chargesunder the AFL-CIO Internal Disputes Plan, and on January 29, 1963,subsequent to a decision thereon by the Impartial Umpire, IBEWLocal 1805 withdrew the aforesaid answer and the position takentherein.On March 7, 1963, IBEW Local 1805 notified the Boardby letter that it disclaimed interest in those maintenance shop em-ployees represented by IUE Local 130.On February 14, the Em-ployer filed the instant petition.Because of the Unions' resistance, and despite the consolidation ofequipment and facilities, maintenance shop employees continue towork chiefly in the building to which they were formerly assigned,although both groups sometimes work together in central servicesand in the maintenance shop itself.The following additional changeshave, however, been effected : (1) Due to illness of the regular worksengineer, there are temporarily 2 works engineers; (2) a night shifthas been set up consisting for the most part of former air arm mainte-nance people, all reporting to 1 supervisor; (3) the maintenance crewhas been increased and now numbers about 92, of whom 55 are assignedto air arm work and 37 to electronics, with new employees assigned toone or the other; (4) about a week or two prior to the May 7, 1963,hearing herein, the Employer assigned 2 electronics electricians toair arm work and an air arm painter to electronics.Both Unionsfiled grievances based on these changes. IBEW Local 1805 also filedcharges, in Case No. 5-CA-2436, which were subsequently dismissed.The Employer asserts that because of the changes and projectedchanges in the organization of its maintenance functions, as outlinedabove, the maintenance employees are no longer appropriately partof two separate production and maintenance units, but rather con-stitute a single maintenance group.The Employer seeks by its motionfor clarification to remove these maintenance employees from thetwo certified production and maintenance units and, without an elec-tion, to add them as a single group to one of the two existing units.By its petition the Employer, apparently in the alternative, seeks aself-determination election among the maintenance employees so asto determine the unit to which they should be added.The Unionsmoved jointly to dismiss the petition, claiming that there is no ques-tion concerning representation because their current contracts bar the 458DECISIONSOF NATIONALLABOR RELATIONS BOARDpetition and because neither one of them seeks to represent all of themaintenance employees.IUE Local 130 also moved to dismiss theMotion for Clarification on the ground,inter alia,that it is an im-proper substitute for a petition and a device to evade the Board's con-tract-bar rules.IUE Local 130 also asserts that because bothUnions have filed grievances protesting the Employer's actions, theissues herein should be settled through such grievance proceedings.We find no merit in the Unions' contentions that these proceedingsshould be dismissed.It is evident from the recital above of the historyof this dispute that the parties' efforts to date to reach agreement havemet with failure.Further, the Employer and the district court arelooking to this Board to resolve the dispute; and, at least until thedecision of the AFL-CIO Impartial Umpire, IBEW Local 1805 wasalso actively urging Board resolution. In these circumstances andwithout regard to any other considerations, we find no merit in thecontentions of TUE Local 130 that the Board should not entertainthe Motion for Clarification and should defer to the pending grievanceproceedings.In addition, in the special circumstances of this case,including the foregoing and the fact that IBEW Local 1805 at onetime claimed to represent all the maintenance employees, that thepresent claims of both Unions taken together encompass all such em-ployees, and that dismissal of the petition would for the reasons in-dicatedinfraleave these employees without representation or op-portunity to select representation, we find no merit in the contentionthat there is no question concerning representation because neitherUnion presently claims to represent all such employees.Finally, asthis decision is issuing after the 90th day preceding the terminationdate of each of the existing contracts between the Employer and theUnions, we find that these contracts are not a bar.'Accordingly,we find that a question affecting commerce exists concerning em-ployees of the Employer within the meaning of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4.We have discussed above the changes which have already beeneffected and those which are contemplated with regard to the main-tenance employees, their equipment, and facilities.From these facts,it is evident that the Employer has sought to establish a single main-tenance group to service all of its operations at the Friendship site;that it has made substantial progress in unifying the two maintenancegroups into a single group ; and that such separation as may present-ly exist results only from the parties' inability to resolve the currentrepresentation dispute.In these circumstances, we conclude that themaintenance employees in issue have effectively been merged into asingle group and they may therefore no longer be considered as part3 SeeLeonard Wholesale Meats, Inc.,136 NLRB 1000;StLouisIndependent PacingCompany,122 NLRB 887, 889. WESTINGHOUSE ELECTRIC CORPORATION459of two separate production and maintenance units.There is furtherno warrant in the record for concluding that as a group they are moreappropriately to be joined with the air arm employees than with theelectronics employees.In these circumstances, therefore, we shallgrant the Employer's motion to the extent of excluding these pre-viously separate maintenance employees' groups from the existingproduction and maintenance units; shall deny it to the extent that itseeks to determine the representation of the maintenance employeeswithout an election; and shall, in order to determine such representa-tion, direct an election in the following voting group :All maintenance employees at the Employer's works engineeringand maintenance building, Friendship International Airport, Balti-more,Maryland, including laborers and storeroom attendants, butexcluding all other employees, office clerical employees, technical andprofessional employees, guards and/or watchmen, and supervisors asdefined in the Act.If a majority of the employees in the voting group vote for IBEWLocal 1805, they will have indicated their desire to become part of theunit presently represented by that Union and IBEW Local 1805 maybargain for them as part of such unit. If a majority vote for IUELocal 130, they will be taken to have expressed their desire to becomepart of the unit presently represented by that Union, and IUE Local130 may bargain for them as part of such unit. If a majority of theemployees in the group vote for neither Union, they will be deemedto have expressed their desire to be unrepresented.As noted above, we have directed an election in this voting groupdespite the fact that neither of the Unions presently claims to repre-sent all the employees therein. In these circumstances, we shall per-mit either or both of the Unions to withdraw from the election uponwritten notice to the Regional Director within 10 days from the dateof this Direction of Election. In the event that both Unions electto withdraw, the Regional Director shall dismiss the petition and theemployees in the voting group will remain unrepresented.The peti-tion will, however, be reinstated if either or both of the Unions makeany claim to represent any of these employees within 6 months of thedate of the dismissal.4[The Board amended the Certifications of Representatives hereto-fore issued in Case No. 5-RC-2143 on February 28, 1958, and in CaseNo. 5-RC-2929 on February 29, 1960, specifically to exclude from theunits described therein the classification of "maintenance employees,"and denied otherwise the Motion for Clarification filed in said cases.][Text of Direction of Election omitted from publication.]4Campos Dairy Products,Limited,107 NLRB 715